 Case 2:18-cr-00379-WHW Document 105 Filed 04/10/19 Page 1 of 3 PageID: 248



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                       973-645-2700
                                                             Newark, New Jersey 07102




                                                             April 10, 2019


VIA ECF
Honorable William H. Walls
Senior United States District Judge
M.L.K., Jr. Fed. Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

        Re:      U.S. v. Germaine H. King, Criminal Number 18-379 (WHW)

Dear Senior Judge Walls:

      Trial in the above-captioned matter is scheduled to begin on May 21,
2019. The United States respectfully submits this letter to request that, prior to
the commencement of trial, the Court conduct an inquiry pursuant to Missouri
v. Frye, 132 S. Ct. 1399 (2012).

      As this Court is aware, the Supreme Court in Frye held that defense
counsel’s failure to inform and properly advise a client about a plea offer from
the Government can amount to ineffective assistance. Recognizing that this
holding would create an opportunity for defendants to manipulate the process,
the Court went on to suggest that trial courts consider adopting procedures to
deter such mischief:

                 The prosecution and the trial courts may adopt some
                 measures to help ensure against late, frivolous, or
                 fabricated claims after a later, less advantageous plea
                 offer has been accepted or after a trial leading to
                 conviction with resulting harsh consequences. . . . [:]
                 formal offers can be made part of the record at any
                 subsequent plea proceeding or before a trial on the
                 merits, all to ensure that a defendant has been fully
                 advised before those further proceedings commence.
    Case 2:18-cr-00379-WHW Document 105 Filed 04/10/19 Page 2 of 3 PageID: 249



Id. at 1408-09 (emphasis added).

       In this case, the Government has made a formal plea offer to defendant
Germaine H. King (the “Defendant”), by letter dated September 12, 2018, and
the letter was transmitted to the Defendant’s former defense counsel, Anthony
Pope. Thereafter, Mr. Pope notified the Government that the Defendant had
rejected the plea offer. Subsequently, the Defendant chose to represent himself
with Kenneth Kayser, Esq., serving as his standby counsel.

       In light of the Supreme Court’s decision in Frye, the Government believes
it appropriate for the Court to conduct an inquiry designed to prevent the
Defendant from claiming that Mr. Pope failed to convey and advise him about
this formal plea offer made by the Government, and to make a sufficient record
that counsel fulfilled those obligations. Specifically, the Government suggests
that, after the Government sets forth on the record that a formal plea offer was
sent to Mr. Pope by letter dated September 12, 2018, 1 the Court ask Mr. Pope
the following questions:

September 12, 2018 Plea Offer

1.      Did you receive a proposed plea agreement dated September 12, 2018?

2.      Did you provide a copy of that proposed plea agreement to the
        Defendant?

3.      Did you have a sufficient opportunity to discuss the proposed plea
        agreement with the Defendant?

4.      Did you review the proposed plea agreement with the Defendant prior to
        the expiration date of the plea offer?

5.      Did you answer any and all questions from the Defendant about the
        proposed plea agreement?

6.      Did you discuss with the Defendant the advantages and disadvantages of
        accepting and of rejecting the proposed plea agreement?

7.      Did you explain to the Defendant that accepting or rejecting the proposed
        plea agreement was exclusively his decision to make?

8.      Did the Defendant reject the proposed plea agreement?

1To ensure compliance with the obligations against judicial involvement in plea
negotiations, Fed. R. Crim. P. 11(c), the Government will not describe the terms
of any plea offers.
                                        -2-
 Case 2:18-cr-00379-WHW Document 105 Filed 04/10/19 Page 3 of 3 PageID: 250




       If Mr. Pope answers “yes” to all of those questions, the Government
suggests that the Court address the Defendant as follows: I am going to ask
you some questions. Do not disclose any communications with your attorney.
Do not tell me the terms of any plea offer made by the Government. The Court
is not involved in any plea negotiations, and it has no opinion regarding your
decision whether to plead guilty or proceed to trial. When I ask you these
questions, please give me a yes or no answer to each question – nothing more.

1.    Did you receive the proposed plea agreement dated September 12, 2018?

2.    Did you have a sufficient opportunity to consult with your attorney about
      that proposed plea agreement?

3.    Do you understand that it is exclusively your decision whether to accept
      or reject the proposed plea agreement, but that you should make that
      decision in consultation with your attorney?

4.    Did you, in fact, reject the proposed plea agreement?

       The Government believes that this proposed procedure will effectively
ferret out and ameliorate any Frye problems without compromising or
intruding upon the attorney-client relationship.

                                     Respectfully submitted,

                                     CRAIG CARPENITO
                                     United States Attorney


                                     s/LAKSHMI SRINIVASAN HERMAN
                                     By: LAKSHMI SRINIVASAN HERMAN
                                     ANTHONY MOSCATO
                                     Assistant United States Attorneys

cc: Kenneth Kayser, Esq. (via electronic mail)
    Anthony Pope, Esq. (via electronic mail)




                                      -3-
